June 28, 2011 EDGAR FILING Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Forum Funds File Nos. 002-67052 and 811-3023 Post-Effective Amendment No. 319 Dear Sir or Madam: Pursuant to the Securities Act of 1933, as amended, and Regulation C thereunder, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, transmitted herewith on behalf of Forum Funds (the “Registrant”), is Post-Effective Amendment No. 319 to the currently effective Registration Statement on Form N-1A (the “Amendment”).This transmission contains a conformed signature page, the manually signed original of which is maintained at the offices of the Registrant. The primary purpose of this filing is to register the Merk Currency Enhanced U.S. Equity Fund (the “Fund”), a new series of the Registrant.The Fund will offer Investor Shares and Institutional Shares. The Registrant has elected that this filing be automatically effective September 12, 2011 pursuant to Rule 485(a)(2) under 1933 Act.If you have any questions or comments concerning the foregoing, please call me at (202) 778-9187. Very truly yours, /s/ Francine J. Rosenberger Francine J. Rosenberger Attachments cc:David Faherty Atlantic Fund Services
